86 F.3d 1153
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Clarence BRITT, Claimant-Appellant,and$1,014,509 in United States Currency;  $2,279.97 in variousUnited States Currency and Coin;  One Parcel of Property,located at 2307 Armstead Avenue;  One Parcel of Property,Located at 450 Algonquin Road, Hampton, Virginia;  OneParcel of Property, located at 10 Waterview Point, Hampton,Virginia;  One Parcel of Property, located at 115 BowenDrive, Hampton, Virginia;  One Parcel of Property, 1123 41stStreet, Newport news, Virginia;  One Parcel of Property,1105 Faubus Drive, Newport News, Virginia, One Parcel ofProperty, 1115 32nd Street, Newport News, Virginia;  OneParcel of Property, 1212 31st Street, Newport News,Virginia;  Langley Federal Credit Union Bank Account No.99678;  First Virginia Bank of Tidewater Account No.55405894;  Naval Air Federal Credit Union Account No.493573;  Signet Bank, Account No. 7540514416;  Signet Bank,Account No. 7261362755;  Signet Bank Account No. 003049436;Eight Promissory Notes For $50,000.00 Each;  Defendants,Maryland Everett Britt;  Signet Bank/Virginia, Claimants.
No. 95-7554.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 29, 1996.

E.D.Va.
DISMISSED.
Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  Robert G. Doumar, Senior District Judge.  (CA-90-350-4, CA-90-351-4, CA-90-373-4)
Clarence Britt, Appellant Pro Se.
Mark Anthony Exley, Kent Pendleton Porter, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988) motion.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny a certificate of appealability and dismiss on the reasoning of the district court.   United States v. Britt, No. CA-90-350-4;  CA-90-351-4;  CA-90-373-4 (E.D.Va. Sept. 12, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.